DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul Hunter on Jun. 17, 2022.
The application has been amended as follows:
1.	(Currently Amended) An apparatus comprising a processor and a memory, the memory comprising programmed instructions that, when executed by the processor, cause the apparatus to:
request, from a first service, a first snapshot of the first service at a first time instance and a second snapshot of the first service at a second time instance;
request, from a second service, a first snapshot of the second service at the first time instance and a second snapshot of the second service at the second time instance;
request from a third service, a first snapshot of the third service at the first time instance and a second snapshot of the third service at the second time instance;
present, to a user, the first time instance, the second time instance, an identifier of the first service, an identifier of the second service, and an identifier of the third service;
receive, from the user, a selection of the first time instance, the first service, and the second service; and
apply, to a target, the first snapshot of the first service and the first snapshot of the second service, wherein the first service, the second service, or the third service includes a data service capturing a first snapshot of a vdisk and metadata service capturing a second snapshot of a virtual machine.
2.	(Previously Presented) The apparatus of claim 1, wherein the first service, the second service, and the third service are a plurality of heterogeneous services.
3.	(Canceled) 
4.	(Previously Presented) The apparatus of claim 1, wherein the processor communicates with the first service, the second service, and the third service using a plurality of application programming interfaces (APIs).
5.	(Previously Presented) The apparatus of claim 1, wherein one of the first service, the second service, or the third service captures a first plurality of snapshots more frequently than another of the first service, the second service, or the third service captures a second plurality of snapshots.
6.	(Previously Presented) The apparatus of claim 1, wherein the target is an entity from which at least one of the first service or the second service captured the first snapshot.
7.	(Previously Presented) The apparatus of claim 1, wherein the target is another entity different from an entity from which at least one of the first service or the second service captured the first snapshot.
8.	(Previously Presented) The apparatus of claim 7, wherein the another entity is in a different cluster than the entity.
9.	(Currently Amended) A method comprising:
requesting, by a processor and from a first service, a first snapshot of the first service at a first time instance and a second snapshot of the first service at a second time instance;
requesting, by the processor and from a second service, a first snapshot of the second service at the first time instance and a second snapshot of the second service at the second time instance;
requesting, by the processor and from a third service, a first snapshot of the third service at the first time instance and a second snapshot of the third service at the second time instance;
presenting, by the processor and to a user, the first time instance, the second time instance, an identifier of the first service, an identifier of the second service, and an identifier of the third service;
receiving, by the processor and from the user, a selection of the first time instance, the first service, and the second service; and
applying, by the processor and to a target, the first snapshot of the first service and the first snapshot of the second service, wherein the first service, the second service, or the third service includes a data service capturing a first snapshot of a vdisk and metadata service capturing a second snapshot of a virtual machine.
10.	(Previously Presented) The method of claim 9, wherein the first service, the second service, and the third service are a plurality of heterogeneous services.
11.	(Canceled) 
12.	(Previously Presented) The method of claim 9, wherein the processor communicates with the first service, the second service, and the third service using a plurality of application programming interfaces (APIs).
13.	(Previously Presented) The method of claim 9, wherein one of the first service, the second service, or the third service captures a first plurality of snapshots more frequently than another of the first service, the second service, or the third service captures a second plurality of snapshots.
14.	(Previously Presented) The method of claim 9, wherein the target is an entity from which at least one of the first service or the second service captured the first snapshot.
15.	(Previously Presented) The method of claim 9, wherein the target is another entity different from an entity from which at least one of the first service or the second service captured the first snapshot.
16.	(Previously Presented) The method of claim 15, wherein the another entity is in a different cluster than the entity.
17.	(Currently Amended) A non-transitory computer readable storage medium having instructions stored thereon that, upon execution by a processor, cause the processor to:
request, from a first service, a first snapshot of the first service at a first time instance and a second snapshot of the first service at a second time instance;
request, from a second service, a first snapshot of the second service at the first time instance and a second snapshot of the second service at the second time instance;
request from a third service, a first snapshot of the third service at the first time instance and a second snapshot of the third service at the second time instance;
present, to a user, the first time instance, the second time instance, an identifier of the first service, an identifier of the second service, and an identifier of the third service;
receive, from the user, a selection of the first time instance, the first service, and the second service; and
apply, to a target, the first snapshot of the first service and the first snapshot of the second service, wherein the first service, the second service, or the third service includes a data service capturing a first snapshot of a vdisk and metadata service capturing a second snapshot of a virtual machine.
18.	(Previously Presented) The storage medium of claim 17, wherein the first service, the second service, and the third service are a plurality of heterogeneous services.
19.	(Canceled) 
20.	(Previously Presented) The storage medium of claim 17, wherein the processor communicates with the first service, the second service, and the third service using a plurality of application programming interfaces (APIs).
21.	(Previously Presented) The storage medium of claim 17, wherein one of the first service, the second service, or the third service captures a first plurality of snapshots more frequently than another of the first service, the second service, or the third service captures a second plurality of snapshots.
22.	(Previously Presented) The storage medium of claim 17, wherein the target is an entity 
23.	(Previously Presented) The storage medium of claim 17, wherein the target is another entity different from an entity from which at least one of the first service or the second service captured the first snapshot.
24.	(Previously Presented) The storage medium of claim 23, wherein the another entity is in a different cluster than the entity.
 
                                               REASONS FOR ALLOWANCE

1.	Claims 1-2, 4-10, 12-18, 20-24 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  03/31/2022 regarding claims 1-2, 4-10, 12-18, 20-24  have been considered and are persuasive.  The prior art does not disclose ”present, to a user, the first time instance, the second time instance, an identifier of the first service, an identifier of the second service, and an identifier of the third service; receive, from the user, a selection of the first time instance, the first service, and the second service; and apply, to a target, the first snapshot of the first service and the first snapshot of the second service, wherein the first service, the second service, or the third service includes a data service capturing a first snapshot of a vdisk and metadata service capturing a second snapshot of a virtual machine”, as required by claim 1 and a similar to the limitations of claims 9 and 17.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 9 and 17 are allowed.  Dependent claims 2, 4-8, 10, 12-16 18, 20-24 are allowed at least by virtue of their dependency from claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 17, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153